Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by MANKAME et al. (US 2016/0096412).

Claim 1, MANKAME teaches a climate control system for a transport vehicle (abstract), comprising:
an air handler configured to move air through at least one duct for establishing a selected temperature in a cabin of the vehicle (par. 18: HVAC system of vehicle 10 that includes duct to move air throughout the vehicle);
a detector associated with at least one of the air handler or the at least one duct (Fig. 1, sensors 12&14), the detector being configured to detect at least one of smoke and carbon monoxide in air within the cabin of the vehicle (par. 10, 12: the sensors 12 and 14 may include sensors that monitor temperature, oxygen, carbon monoxide, carbon dioxide); and
a controller that receives an indication from the detector (par. 10: controller 16 receives signals from the sensors 12 and 14), the controller being configured to determine when the at least one of smoke and carbon monoxide is detected and to provide an alarm when a detected level exceeds a preset threshold (par. 14&16: a channel is selected to inform a vehicle administrator or a driver of the environmental condition at box 42).

Claim 2, MANKAME teaches wherein the detector is configured to detect both of smoke and carbon monoxide (par. 10: the sensors 12 and 14 may include sensors that monitor temperature, oxygen, carbon monoxide, carbon dioxide).

Claim 3, MANKAME teaches wherein the detector comprises a first detection unit configured to detect smoke and a second detection unit configured to detect carbon monoxide (par. 10: the sensors 12 and 14 may include sensors that monitor temperature, oxygen, carbon monoxide, carbon dioxide).

Claim 4, MANKAME teaches wherein the detector is at least partially within the air handler (par. 12: The sensors 12 and 14 may include existing sensors, such as sensors in an HVAC line).

Claim 7, MANKAME teaches comprising an auxiliary power unit that provides electrical power to the air handler and wherein the controller controls operation of the auxiliary power unit and the air handler based on the indication from the detector (par. 18: electric vehicles, the HVAC may be run until a specific battery margin threshold is reached.  With electric vehicles, central controller controls operation of the HVAC and sensor/detector on board).

Claim 8, MANKAME teaches wherein the vehicle includes at least one window and the controller automatically opens the at least one window in response to determining that the detected level exceeds the preset threshold (par. 20: if a specified delta level (change) in the environmental condition is achieved, the algorithm may resort to a default action such as opening windows and/or turning on a fan).

Claim 9, MANKAME teaches wherein the controller is configured to provide the alarm by controlling at least one of a horn of the vehicle and a user interface of the climate control system (par. 17: Alternatively, the vehicle 10 may use an exterior alarm (horn or audio) and/or flashing interior/exterior lights for an alert at the box 44, wherein the interior lights are interpreted as part of user interface of the climate control system).

Claim 10, MANKAME wherein the air handler includes a fan that moves air through the at least one duct at least into the cabin of the vehicle (par. 18&20: HVAC system inherently includes fan to move air throughout vehicle’s cabin); and the controller controls operation of the fan based on the indication from the detector (par. 18&20: changed in environmental condition causes default turning on fan).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANKAME et al. (US 2016/0096412) in view of Martell et al. (US 2019/0234662).

Claim 5, MANKAME does not specifically teach wherein the detector is at least partially within the at least one duct.
In the field of endeavor, Martell teaches a vehicle system includes an AC system with a return air inlet configured to receive air from the interior area of vehicle’s cabin.  Furthermore, the return air inlet includes a temperature sensor disposed at the return air inlet (claims 11-12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify MANKAME’s climate system by placing the detector at least partially within the duct as taught by Martell to provide a more accurate sensing of environment air with the vehicle.

Claim 6, the combination teaches wherein the at least one duct is a return air duct that carries air from the cabin of the vehicle toward the air handler (Martell claims 11-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683